IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 26, 2008

                                     No. 08-40302                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


CYNTHIA ANTWI

                                                  Plaintiff - Appellant
v.

CVS CORPORATION

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                USDC 3:07-CV-348


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       This is an employment discrimination case. Cynthia Antwi sued CVS
Corporation (“CVS”) in the 239th Judicial District, Brazoria County, Texas,
alleging that the termination of her employment as a CVS pharmacist
constituted race and gender discrimination and retaliation in violation of
Chapter 21 of the Texas Labor Code, TEX. LAB. CODE ANN. §§ 21.001-.556
(Vernon 2003), 42 U.S.C. § 1981, and Title VII of the Civil Rights Act of 1964, 42


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                      No. 08-40302

U.S.C. §§ 2000e-2(a) (2003). CVS removed to the United States District Court
for the Southern District of Texas, Galveston Division, on the bases of federal
question jurisdiction and diversity.          The district court granted summary
judgment in favor of CVS on all claims.
       Antwi appeals the district court’s grant of summary judgment, alleging
that she made a prima facie case of racial discrimination and retaliation so as
to sufficiently rebut CVS’s proffered reasons for terminating her. Nowhere in
Antwi’s appellate brief does she provide contentions, facts, legal citations, or
analysis pertaining to her retaliation claim; accordingly, she has waived that
issue on appeal. Procter & Gamble Co. v. Anyway Corp., 376 F.3d 496, 499 n.1
(5th Cir. 2004); see also FED. R. APP. P. 28(a)(9)(A). We only address Antwi’s
discrimination claims against CVS.
       We review de novo the district court’s grant of summary judgment.
Travelers Cas. & Sur. Co. of Am. v. Baptist Health Sys., 313 F.3d 295, 297 (5th
Cir. 2002). Summary judgment is appropriate “‘if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the affidavits,
if any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” FED. R. CIV. P. 56.
A genuine issue of material fact exists if a reasonable jury could enter a verdict
for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252
(1986).
       To survive summary judgment, Antwi had the initial burden of proving a
prima facie case of discrimination. See Reeves v. Sanderson Plumbing Prods.
Inc., 530 U.S. 133, 142-43 (2000).1 In order to establish a prima facie case, Antwi
had to provide evidence “‘that she: (1) is a member of a protected class; (2) was


       1
        “The summary judgment test for discrimination claims under section 1981 . . . is the
same as the test for discrimination claims under Title VII.” Patel v. Midland Memorial Hosp.
& Med. Ctr., 298 F.3d 333, 342 (5th Cir. 2002).

                                             2
                                  No. 08-40302

qualified for her position; (3) was subject to an adverse employment action; and
(4) was replaced by someone outside the protected class,’ or, in the case of
disparate treatment, shows ‘that others similarly situated were treated more
favorably.’” Okoye v. Univ. of Tex. Houston Health Science Ctr., 245 F.3d 507,
512-13 (5th Cir. 2001) (quoting Shackelford v. Deloitte & Touche, LLP, 190 F.3d
398, 404 (5th Cir. 1999)). Antwi did not meet the fourth requirement for a prima
facie case. CVS replaced her with Ruby Akuchie, who is also an African-
American female, and fired three other pharmacists within the same
geographical area after they, like Antwi, refused to fill legitimate prescriptions.
Because Antwi failed to establish a prima facie case of discrimination, the
district court properly granted summary judgment to CVS.
      AFFIRMED.




                                        3